Exhibit 10.32

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of the 25th day of August, 2015 (this “Amendment”) is by and among
DELTIC TIMBER CORPORATION, a Delaware corporation (the “Borrower”), SUNTRUST
BANK, in its capacity as Issuing Bank, Swingline Lender and Administrative Agent
(the “Administrative Agent”) the financial institutions from time to time party
to the Credit Agreement defined below (the “Lenders”), and the Lenders signatory
hereto.

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Revolving Credit Agreement dated as of
November 18, 2014 (as so amended and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement in certain respects on the terms and
conditions hereof; and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. Specific Amendments.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new defined terms in the appropriate alphabetical order:

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction that is contained in any of the Farm Credit Documents and is
applicable to any Loan Party (regardless of whether such provision is labeled or
otherwise characterized as a covenant) the subject matter of which either (i) is
similar to that of any covenant in Articles V, VI or VII of this Agreement, or
related definitions in Section 1.1 of this Agreement, but contains one or more
percentages, amounts or formulas that is more restrictive than those set forth
herein or more beneficial to the holder or holders of the Farm Credit
Indebtedness (and such covenant or similar restriction shall be deemed an
Additional Covenant only to the extent that it is more restrictive or more
beneficial) or (ii) is different from the subject matter of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement.



--------------------------------------------------------------------------------

“Additional Default” shall mean any provision contained in any Farm Credit
Document which permits the holder or holders of the Farm Credit Indebtedness to
accelerate (with the passage of time or giving of notice or both) the maturity
thereof or otherwise requires any Loan Party to purchase such Indebtedness prior
to the stated maturity thereof and which either (i) is similar to any Default or
Event of Default contained in Article VIII of this Agreement, or related
definitions in Section 1.1 of this Agreement, but contains one or more
percentages, amounts or formulas that is more restrictive or has a shorter grace
period than those set forth herein or is more beneficial to the holder or
holders of the Farm Credit Indebtedness (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
grace period or more beneficial) or (ii) is different from the subject matter of
any Default or Event of Default contained in Article VIII of this Agreement, or
related definitions in Section 1.1 of this Agreement.

“Farm Credit Indebtedness” shall mean Indebtedness of the Borrower owing to
American AgCredit, PCA and any other lenders from time to time party to the Farm
Credit Documents in an aggregate principal amount not to exceed $100,000,000.

“Farm Credit Documents” shall mean the documents, agreements and instruments
from time to time evidencing the Farm Credit Indebtedness.

(b) Section 5.9 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:

“The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and the Borrower shall ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.”

 

- 2 -



--------------------------------------------------------------------------------

(c) Section 7.1 of the Credit Agreement is hereby amended by (1) deleting the
word “and” at the end of clause (j) of such Section, (2) deleting the “.” at the
end of clause (k) of such and replacing it with “; and” and (3) adding the
following new clause (l) to such Section:

“(l) Indebtedness pursuant to the Farm Credit Documents; provided, that the
terms, conditions and provisions of the Farm Credit Documents shall be in form
and substance reasonably acceptable to the Administrative Agent, and amendments,
modifications, extensions, renewals, refinancings and replacements of any such
Indebtedness that (x) do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such amendment, modification, extension,
renewal, refinancing or replacement) or shorten the maturity or provide for any
amortization of the principal amount thereof and (y) otherwise comply with
Section 7.11.”

(d) The Credit Agreement is hereby further amended to add the following new
Section 7.15 thereto:

“Section 7.15. Most Favored Lender Status.

The Borrower will not, directly or indirectly, and will not permit any other
Loan Party to amend, modify, replace or refinance the Farm Credit Documents to
include one or more Additional Covenants or Additional Defaults, unless in each
case the Borrower contemporaneously executes an amendment to this Agreement, in
form and substance reasonably satisfactory to the Required Lenders, to include
such Additional Covenants or Additional Defaults herein; provided, that to the
extent that the Borrower or any Loan Party shall enter into, assume or otherwise
become bound by or obligated under such amendment or agreement containing one or
more Additional Covenants or Additional Defaults without amending this Agreement
to include such Additional Covenants or Additional Defaults, the terms of this
Agreement shall nonetheless, without any further action on the part of the
Borrower or any Lender, be deemed or amended automatically to include each
Additional Covenant and each Additional Default contained in such amendment or
agreement. If the Borrower shall enter into any agreement or issue any
instrument to replace or refinance the Farm Credit Indebtedness, the terms in
such new or replacement agreement or instrument governing prepayment from the
proceeds of asset dispositions shall be materially the same as the applicable
prepayment provisions in the Farm Credit Documents as initially in effect.”

(e) The Credit Agreement is hereby further amended by (i) adding the words “and
the Farm Credit Documents” immediately after the reference to “the Note Purchase
Agreement” contained in the definition of term “Total Senior Indebtedness” and
(ii) adding the words “or the Farm Credit Documents” immediately after the
references to “the Note Purchase Agreement” contained in Section 2.11(d),
Section 7.8 and Section 7.11 of the Credit Agreement. For the avoidance of
doubt, the Borrower will not be required to prepay any Loans pursuant to
Section 2.11(d) with the proceeds of the Farm Credit Indebtedness.

 

- 3 -



--------------------------------------------------------------------------------

Section 2. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each of the Borrower and the other Loan Parties have the
right and power, and have taken all necessary action to authorize them, to
execute and deliver this Amendment and to perform their respective obligations
hereunder and under the Credit Agreement, as amended by this Amendment, and the
other Loan Documents to which they are a party in accordance with their
respective terms. This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and the Loan Parties and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms.

(b) Compliance with Laws. The execution and delivery by the Borrower and the
other Loan Parties of this Amendment and the performance by the Borrower of this
Amendment and the Credit Agreement, as amended by this Amendment, in accordance
with their respective terms, do not and will not, by the passage of time, the
giving of notice or otherwise: (i) require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority or
violate any Requirements of Law applicable to the Loan Parties or any judgment,
order or ruling of any Governmental Authority; (ii) violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Loan Parties or any of their assets or give rise to a right
thereunder to require any payment to be made by the Loan Parties; or
(iii) result in the creation or imposition of any Lien on any asset of the Loan
Parties.

(c) Reaffirmation. As of the date of this Amendment and after giving effect to
this Amendment, the representations and warranties set forth in Article IV of
the Credit Agreement are true and correct in all material respects (except to
the extent that any such representation or warranty expressly relates to a
specified earlier date, in which case such representation or warranty shall be
true and correct as of such earlier date, and except for changes in facts and
circumstances which are not prohibited by the terms of the Credit Agreement);
and

(d) No Default. As of the date hereof and after giving effect to this Amendment,
no Default or Event of Default shall exist.

Section 3. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and the other documents and agreements executed and delivered
in connection herewith.

Section 4 Conditions. The effectiveness of this Amendment is subject to the
truth and accuracy of the representations and warranties contained in Section 2
hereof and the satisfaction of the following conditions precedent:

(a) The Administrative Agent and the Lenders shall have received a counterpart
of this Amendment (and any other documents necessary to evidence the
transactions relating thereto) duly executed by the Borrower, the Guarantors,
the Required Lenders and the Administrative Agent;

 

- 4 -



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received certified copies of all
consents, approvals or authorizations, required to be made or obtained in
connection with the execution and delivery of the Amendment or the transactions
contemplated thereby;

(c) The payment of all amounts due and payable hereunder on or prior to the date
hereof, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder; and

(d) The Administrative Agent shall have received such other documents as the
Administrative Agent, on behalf of the Lenders, may reasonably request.

Section 5. Effect; Ratification.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects. Each
reference to the Credit Agreement in any of the Loan Documents (including the
Credit Agreement) shall be deemed to be a reference to the Credit Agreement, as
amended by this Amendment.

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents.

(c) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.

Section 6. Further Assurances. The Borrower agrees to, and to cause any Loan
Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith.

Section 7. Binding Effect. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

 

- 5 -



--------------------------------------------------------------------------------

Section 9. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

Section 10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

Section 11. Definitions. Except as otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Revolving Credit Agreement to be duly executed by
their respective authorized officers as of the day and year first above written.

 

DELTIC TIMBER CORPORATION By:  

/s/ Ray C. Dillon

Name:  

Ray C. Dillon

Title:  

President & CEO



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as Swingline Lender and
as a Lender By:  

/s/ W. Bradley Hamilton

Name:  

W. Bradley Hamilton

Title:  

Director

 

- 8 -



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, as a Lender By:  

/s/ Janice T. Thede

Name:  

Janice T. Thede

Title:  

Vice President

 

- 9 -



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Jon-Paul Hickey

Name:  

Jon-Paul Hickey

Title:  

Senior Vice President

 

- 10 -



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Tracy L. Duke

Name:  

Tracy L. Duke

Title:  

SVP

 

- 11 -



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

as a Lender

By:  

/s/ Jeff Geisbauer

Name:  

Jeff Geisbauer

Title:  

Executive Director

By:  

/s/ Bert Corum

Name:  

Bert Corum

Title:  

Executive Director

 

- 12 -



--------------------------------------------------------------------------------

BANCORPSOUTH BANK, as a Lender By:  

/s/ Ron Hendrix

Name:  

Ronald L. Hendrix

Title:  

Executive Vice President

 

- 13 -



--------------------------------------------------------------------------------

IBERIABANK, as a Lender By:  

/s/ Kelly Rose

Name:  

Kelly Rose

Title:  

Vice President

 

- 14 -



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:  

 

Title:  

 

 

- 15 -



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Sarah Bryson

Name:  

Sarah Bryson

Title:  

Vice President

 

- 16 -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Steve Roop

Name:  

Steve Roop

Title:  

JVP

 

- 17 -



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

The undersigned, each a Guarantor, as defined in the Subsidiary Guarantee
Agreement, hereby execute this Amendment to evidence their consent thereto, as
well as the transactions contemplated thereby, and agree that the Subsidiary
Guarantee Agreement dated November 18, 2014, remains in full force and effect.

Each of the undersigned parties further: (i) agrees that the amendments
contained in the First Amendment to Second Amended and Restated Revolving Credit
Agreement dated as of the date hereof shall not in any way affect the validity
and/or enforceability of any Loan Document, or reduce, impair or discharge the
obligations of such Person thereunder and (ii) reaffirms its continuing
obligations owing to the Administrative Agent and the Lenders under each of the
other Loan Documents to which such Person is a party.

Each of the undersigned hereby represent and warrant to the Administrative Agent
and the Lenders that: (a) the execution and delivery by such Persons of this
Consent of Guarantors is within the power (corporate or otherwise) and authority
of such Persons, has been duly authorized and approved by all requisite action
on the part of the such Persons, and does not and will not contravene, breach or
conflict with any provision of applicable law or any of the charter or other
organic documents of such Persons, or any indenture, agreement, instrument or
undertaking binding on such Persons; (b) this Consent of Guarantors has been
duly executed by such Persons; and (c) the Loan Documents remain in full force
and effect and constitute the legal, valid and binding obligations of such
Persons, enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting generally the enforcement of creditor’s rights.

 

DELTIC TIMBER PURCHASERS, INC. CHENAL PROPERTIES, INC. CHENAL COUNTRY CLUB, INC.
DEL-TIN FIBER L.L.C. By:  

/s/ Ray C. Dillon

Name:  

Ray C. Dillon

Title:  

President & CEO

Date:  

August 24, 2015

 

- 18 -